     Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 1 of 17



1    SAXENA WHITE P.A.
     David R. Kaplan (SBN 230144)
2    dkaplan@saxenawhite.com
3    12750 High Bluff Drive, Suite 475
     San Diego, CA 92130
4    Telephone: (858) 997-0860
     Facsimile:   (858) 369-0096
5
     [Additional Counsel Listed On
6    Signature Page]
7    Counsel for Proposed Lead Plaintiff City of
8    Birmingham Retirement and Relief System
     and Proposed Lead Counsel for the Class
9
                              UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11   IN RE NUTANIX, INC. SECURITIES                No. 3:19-cv-01651-WHO
12   LITIGATION
                                                   CLASS ACTION
13
                                                   NOTICE OF MOTION AND MOTION OF
14                                                 CITY OF BIRMINGHAM RETIREMENT AND
                                                   RELIEF SYSTEM FOR APPOINTMENT AS
15                                                 LEAD PLAINTIFF AND APPROVAL OF ITS
16                                                 SELECTION OF COUNSEL;
                                                   MEMORANDUM OF POINTS AND
17                                                 AUTHORITIES IN SUPPORT THEREOF

18                                                 DATE: April 28, 2021
                                                   TIME: 2:00 p.m.
19                                                 COURTROOM: 2 – 17th Floor
20                                                 JUDGE: William H. Orrick

21
22
23
24
25
26
27
28
                                                                               BIRMINGHAM’S MOTION
                                                                   FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                            CASE NO. 3:19-CV-01651-WHO
      Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 2 of 17



1                                                      TABLE OF CONTENTS
2    NOTICE OF MOTION AND MOTION ........................................................................................ 1
3    STATEMENT OF ISSUES ............................................................................................................ 2
4
     MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 2
5
     I.        INTRODUCTION .............................................................................................................. 2
6
     II.       ARGUMENT ...................................................................................................................... 4
7
               A.        Birmingham Is The “Most Adequate Plaintiff” ...................................................... 4
8
                         1.         Birmingham Has The Largest Financial Interest In Relief Sought
9                                   By The Class ............................................................................................... 5
10                       2.         Birmingham Satisfies the Requirements of Rule 23 ................................... 7
11
                                               i.         Birmingham’s Claims Are Typical ..................................... 7
12                                             ii.        Birmingham Satisfies The Adequacy Requirement ............ 8
13                       3.         Birmingham Is Precisely The Type Of Lead Plaintiff Congress
                                    Envisioned When It Enacted The PSLRA .................................................. 9
14
               B.        The Court Should Approve Birmingham’s Selection of Counsel......................... 10
15
16   III.      CONCLUSION ................................................................................................................. 12

17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                                  BIRMINGHAM’S MOTION
                                                                                                      FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                                               CASE NO. 3:19-CV-01651-WHO
      Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 3 of 17



1                                                  TABLE OF AUTHORITIES
                                                                                                                                 Page(s)
2
     CASES
3
4    Bloom v. Anderson,
       No. 2:20-CV-04534, 2020 WL 6710429 (S.D. Ohio Nov. 16, 2020)........................................ 12
5
     Bodri v. Gopro, Inc.,
6      No. 16-cv-00232-JST, 2016 WL 1718217 (N.D. Cal. Oct. 7, 2019) ........................................... 6
7    City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc.,
8      No. 12-cv-06039-LHK, 2013 WL 2368059 (N.D. Cal. May 29, 2013) ...................................... 8

9    Hanlon v. Chrysler Corp.,
       150 F.3d 1011 (9th Cir. 1998)...................................................................................................... 8
10
     Hessefort v. Super Micro Computer, Inc,
11     317 F. Supp. 3d 1056 (N.D. Cal. May 25, 2018) ......................................................................... 7
12
     In re Allergan PLC Sec. Litig.,
13      2020 WL 8620082 (S.D.N.Y. Dec. 7, 2020) ............................................................................... 6

14   In re Cavanaugh,
        306 F.3d 726 (9th Cir. 2002)............................................................................................... passim
15
16   In re Diamond Foods, Inc.,
        No. C 11–05386 WHA, 281 F.R.D. 405 (N.D. Cal. March 20, 2012) ........................................ 5
17
     In re Extreme Networks Inc. Sec. Litig.,
18      No. 15-cv-04883-BLF, 2016 WL 3519283 (N.D. Cal. June 28, 2016) ....................................... 9
19
     In re Gildan Activewear Inc. Sec. Litig., No. 1:08-cv-05048-HB,
20      2010 U.S. Dist. LEXIS 140619, at *3 (S.D.N.Y. Sept. 20, 2010) ............................................. 11

21   In re Olsten Corp. Sec. Litig.,
        3 F. Supp. 2d 286 (E.D.N.Y. 1998).............................................................................................. 5
22
23   In re Tezos Sec. Litig.,
        No. 17-cv-06779-RS, 2019 WL 2183448 (N.D. Cal. Apr. 8, 2019) ........................................ 3, 6
24
     In re Wrap Technologies Sec. Ex. Litig., No. 20-cv-8760-DMG,
25      2021 WL 71433 (N.D. Cal. Jan. 7, 2021) .................................................................................... 8
26   Wong v. Arlo Techs., Inc.,
27    No. 19-cv-372-BLF, 2019 WL 2010706 (N.D. Cal. May 6, 2019) ............................................. 8

28
                                                                                                              BIRMINGHAM’S MOTION
                                                                   ii                             FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                                           CASE NO. 3:19-CV-01651-WHO
      Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 4 of 17



1    STATUTES
2    15 U.S.C. §78u-4(a) ................................................................................................................ passim
3    RULES
4
     Fed. R. Civ. P. 23 .................................................................................................................... passim
5
     OTHER AUTHORITIES
6
     H.R. Conf. Rep. No. 104-369 (1995) ............................................................................................... 9
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                                   BIRMINGHAM’S MOTION
                                                                      iii                              FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                                                CASE NO. 3:19-CV-01651-WHO
      Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 5 of 17



1                                 NOTICE OF MOTION AND MOTION
2           PLEASE TAKE NOTICE that on April 28, 2021, at 2:00 p.m., or as soon thereafter as the

3    matter may be heard before the Honorable Judge William H. Orrick, Courtroom 2, 450 Golden
4    Gate Avenue, 17th Floor, San Francisco, California 94102, Proposed Lead Plaintiff City of
5
     Birmingham Retirement and Relief System (“Birmingham” or “Movant”) will respectfully move
6
     this Court, pursuant to the Court’s “Order” dated March 1, 2021 re-opening the lead plaintiff
7
     process (ECF No. 171), and in accordance with Section 21D(a)(3)(B) of the Securities Exchange
8
9    Act of 1934 (“Exchange Act”), as amended by the Private Securities Litigation Reform Act of 1995

10   (“PSLRA”) (15 U.S.C. § 78u-4(a)(3)(B)) for entry of an Order: (i) appointing Birmingham as Lead

11   Plaintiff; (ii) approving Birmingham’s selection of Saxena White P.A. (“Saxena White”) as Lead
12   Counsel for the Class; and (iii) granting such other and further relief as the Court may deem just
13
     and proper.
14
            This Motion is made on the grounds that Birmingham believes it is the “most adequate
15
     plaintiff” under the PSLRA and is therefore entitled to be appointed Lead Plaintiff. Specifically,
16
17   Birmingham believes that it has the “largest financial interest” of any other competing movant, and

18   the largest financial interest of any Class member that originally sought lead plaintiff status. In

19   addition, Birmingham’s claims are typical of other Class members’ claims, and it will fairly and
20
     adequately represent the interests of the Class. Further, as a sophisticated institutional investor with
21
     a substantial financial stake in the claims, Birmingham is the prototypical lead plaintiff Congress
22
     envisioned when it enacted the PSLRA, and its appointment as Lead Plaintiff will benefit and
23
     provide continuity of leadership for the Class.
24
25          In support of this Motion, Birmingham submits: (i) a Memorandum of Points and

26   Authorities; (ii) the Declaration of David R. Kaplan in Support of this Motion, and accompanying
27   exhibits; (iii) a Proposed Order; and (iv) such other written or oral argument as may be permitted
28
     by the Court.
                                                                                        BIRMINGHAM’S MOTION
                                                     1                      FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                     CASE NO. 3:19-CV-01651-WHO
         Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 6 of 17



1             WHEREFORE, Birmingham respectfully requests that the Court: (1) appoint it as Lead
2    Plaintiff; (2) approve its selection of Saxena White to serve as Lead Counsel for the Class; and (3)
3
     grant such other and further relief as the Court may deem just and proper.
4
                                         STATEMENT OF ISSUES
5
           1. Whether Birmingham should be appointed Lead Plaintiff pursuant to 15 U.S.C. §78u-
6
              4(a)(3)(B)?
7
           2. Whether the Court should approve Birmingham’s selection of Saxena White as Lead
8
9             Counsel for the class pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v)?

10                          MEMORANDUM OF POINTS AND AUTHORITIES

11   I.       INTRODUCTION
              This is a securities class action against Nutanix Inc. (“Nutanix” or the “Company”) and
12
     certain of its officers and/or directors (collectively, “Defendants”). 1 On March 1, 2021, the Court
13
14   granted the original Lead Plaintiff’s motion to withdraw due to personal circumstances relating to

15   the COVID-19 pandemic and “briefly re-open[ed] the lead plaintiff application process” to allow
16   other Class members to submit an application to serve as the new Lead Plaintiff. See ECF No. 171
17
     at 2, 4 (the “March 1 Order”).
18
              Birmingham seeks appointment as the Lead Plaintiff pursuant to the March 1 Order.
19
     Birmingham respectfully submits that it is the “most adequate plaintiff” under the PSLRA, readily
20
21   satisfies Rule 23 of the Federal Rules of Civil Procedure’s adequacy and typicality requirements,

22   and is precisely the type of institutional investor envisioned by Congress when enacting the lead

23   plaintiff provisions of the PSLRA. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I); In re Cavanaugh, 306 F.3d
24   726, 730 (9th Cir. 2002). Additionally, Birmingham originally sought lead plaintiff appointment
25
     at the outset of this case, has the largest financial stake of any institutional investor that originally
26
27
     1
      On September 11, 2020, this Court dismissed all allegedly false statements made prior to March
28   1, 2018, but otherwise denied Defendants’ motion to dismiss. ECF No. 140. As a result, the
     operative class period is now March 2, 2018 through May 30, 2019, inclusive (the “Class Period”).
                                                                                         BIRMINGHAM’S MOTION
                                                     2                       FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                      CASE NO. 3:19-CV-01651-WHO
         Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 7 of 17



1    moved for lead plaintiff appointment, and its appointment as Lead Plaintiff will benefit and provide
2    continuity for the Class at this time. See In re Tezos Sec. Litig., No. 17-cv-06779-RS, 2019 WL
3
     2183448, at *3 (N.D. Cal. Apr. 8, 2019) (Seeborg, J.) (when re-opening the lead plaintiff process
4
     the court should give priority to those that originally sought appointment).
5
             Birmingham has suffered an approximate loss of $420,538 on its Class Period purchases of
6
7    Nutanix common stock and has the largest financial interest in the litigation of any movant, to the

8    best of Birmingham’s knowledge. 2 Birmingham’s claims are typical of the Class’s claims because

9    it suffered losses on its Nutanix investment as a result of the Defendants’ allegedly false and
10   misleading statements. Further, Birmingham has no conflict with the Class and will adequately
11
     protect the Class’s interests given its significant financial stake in the claims, its significant
12
     experience prosecuting other securities class actions as lead or co-lead plaintiff in the Ninth Circuit
13
     and throughout the nation, and its conduct thus far in this litigation. Here, Birmingham timely filed
14
15   a motion for appointment as Lead Plaintiff at the outset of this action, continued to closely monitor

16   the progress of the litigation, and after careful deliberation, determined to seek appointment as the
17   new Lead Plaintiff now that the process has been re-opened.
18
             Birmingham is a public pension system organized for the benefit of approximately 7,300
19
     members that include current and retired employees of civil service employees, elected officials,
20
     and appointed employees in the City of Birmingham, Alabama. Birmingham is a sophisticated
21
22   institutional investor with significant experience and success serving as lead or co-lead plaintiff in

23   securities class actions. Birmingham is similarly committed to vigorous prosecution of the claims

24
25   2
       Birmingham’s transactions in Nutanix common stock during the Class Period are set forth in its
     Certification. See Declaration of David R. Kaplan in Support of the Motion of City of Birmingham
26   Retirement and Relief System for Appointment as Lead Plaintiff and Approval of Its Selection of
     Counsel (“Kaplan Decl.”), Ex. A, filed concurrently herewith. See also Kaplan Decl., Ex. B. (chart
27   setting forth Birmingham’s losses). Birmingham’s loss is the same under the Class Period asserted
     in the Second Amended Complaint (“SAC”) and the operative Class Period under the Court’s recent
28   decision denying in part, and granting in part, Defendants’ motion to dismiss. See ECF Nos. 124
     (SAC) and No. 140 (motion to dismiss decision).
                                                                                        BIRMINGHAM’S MOTION
                                                    3                       FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                     CASE NO. 3:19-CV-01651-WHO
      Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 8 of 17



1    in this action, is familiar with the claims in this action, as well as the obligations and responsibilities
2    of a lead plaintiff, and has the incentive, ability, and experience to effectively oversee counsel and
3
     supervise the prosecution of the action in the best interests of the Class.
4
             Birmingham has further demonstrated its adequacy by selecting Saxena White to serve as
5
     Lead Counsel for the Class. See 15 U.S.C. § 78u-4(a)(3)(B)(v) (“the most adequate plaintiff shall,
6
7    subject to the approval of the court, select and retain counsel to represent the class”). Saxena White

8    is a leading national law firm specializing in representing investors in securities and shareholder

9    litigation, with substantial experience and success prosecuting securities class actions and other
10   forms of shareholder litigation in this District and throughout the nation. Further, Saxena White is
11
     the only federally certified woman- and minority-owned firm specializing in representing
12
     institutional investors in securities litigation, and its appointment as Lead Counsel will ensure that
13
     the attorneys prosecuting the case reflect the diversity of the national investor Class on whose
14
15   behalf the litigation is brought.

16           Accordingly, for the reasons summarized herein and discussed more fully below,
17   Birmingham respectfully requests that the Court appoint it as Lead Plaintiff, approve of its selection
18
     of Saxena White as Lead Counsel, and otherwise grant its motion.
19
     II.     ARGUMENT
20
             A.      Birmingham Is The “Most Adequate Plaintiff”
21           Birmingham respectfully submits that it should be appointed Lead Plaintiff because it is the
22   movant “most capable of adequately representing the interests of class members.” 15 U.S.C. § 78u-
23
     4(a)(3)(B). The PSLRA sets forth the procedure for selecting the Lead Plaintiff in class actions
24
     arising under the federal securities laws, and provides a presumption in favor of the movant which
25
     has the “largest financial interest” in the relief sought by the Class, while also satisfying the relevant
26
27   requirements of Rule 23. See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).

28           Once the court has identified the most adequate plaintiff, the presumption may only be
                                                                                          BIRMINGHAM’S MOTION
                                                      4                       FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                       CASE NO. 3:19-CV-01651-WHO
      Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 9 of 17



1    rebutted by proof from a class member that the “most adequate plaintiff” (aa) will not fairly and
2    adequately protect the interests of the class or (bb) is subject to unique defenses that render such
3
     plaintiff incapable of adequately representing the class. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). See
4
     Cavanaugh, 306 F.3d at 732 (“Once it determines which plaintiff has the biggest stake, the court
5
     must appoint that plaintiff as lead, unless it finds that he does not satisfy the typicality or adequacy
6
7    requirements.”)

8           As discussed below, Birmingham believes that it has the largest financial interest in the

9    litigation that otherwise meets the relevant requirements of Rule 23. Birmingham believes it is the
10   “most adequate plaintiff” and thus, should be appointed Lead Plaintiff.
11
                    1.      Birmingham Has The Largest Financial Interest
12                          In Relief Sought By The Class

13          The PSLRA requires the court to adopt the presumption that “the most adequate plaintiff”

14   is the movant that “has the largest financial interest in the relief sought by the class.” 15 U.S.C.

15   §78u-4(a)(3)(B)(iii)(I). As this Court stated in the March 1 Order re-opening the lead plaintiff
16   process, in making this determination, “courts typically consider the Lax-Olsten factors, which
17
     include: (1) the number of shares purchased during the class period; (2) the number of net shares
18
     purchased during the class period; (3) the total net funds expended during the class period; and (4)
19
     the approximate losses suffered during the class period.” See ECF No. 171 at 4, citing In re Olsten
20
21   Corp. Sec. Litig., 3 F. Supp. 2d 286, 295 (E.D.N.Y. 1998); see also In re Diamond Foods, Inc., No.

22   C 11–05386 WHA, 281 F.R.D. 405, 408 (N.D. Cal. March 20, 2012) (Alsup, J.). Courts have
23   placed the most emphasis on the last of the four factors: the approximate losses suffered by the
24
     movant. Diamond Foods, 281 F.R.D. at 408.
25
            Here, during the Class Period, Birmingham (1) purchased 22,285 shares of Nutanix
26
     common stock; (2) purchased 18,346 net shares of Nutanix common stock; (3) expended $867,120
27
28   in net funds; and (4) suffered losses of approximately $420,538 under a last-in, first-out (“LIFO”)

                                                                                        BIRMINGHAM’S MOTION
                                                     5                      FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                     CASE NO. 3:19-CV-01651-WHO
     Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 10 of 17



1    accounting basis in connection with its purchases of Nutanix shares. See Kaplan Decl., Ex. B. 3 To
2    the best of Birmingham’s knowledge, no other movant has a larger financial interest in the action
3
     and satisfies the typicality and adequacy requirements of the PSLRA. Accordingly, Birmingham
4
     has the largest financial interest of any qualified movants seeking Lead Plaintiff status, and is the
5
     presumptive “most adequate plaintiff.” 15 U.S.C. §78u-4(a)(3)(B)(iii); Cavanaugh, 306 F.3d at
6
7    729-32.

8           Birmingham has already evidenced its intention to diligently prosecute this action by timely

9    moving for appointment as Lead Plaintiff by the original Lead Plaintiff deadline. See ECF No. 19.
10   Even though it was not appointed then, Birmingham continued to follow the progress of the case
11
     and when the Court re-opened the Lead Plaintiff process, Birmingham determined to apply for
12
     appointment as the new Lead Plaintiff and directed Saxena White to file this motion on its behalf.
13
     Significantly, courts considering the appointment of a replacement lead plaintiff have expressed a
14
15   strong preference to limit consideration to Class members that timely filed a motion for lead

16   plaintiff appointment within the PSLRA’s statutory timeframe. See Tezos., 2019 WL 2183448, at
17   *3 (rejecting proposed substitute lead plaintiff who did not timely file a motion for appointment at
18
     the outset of the case); In re Allergan PLC Sec. Litig., 2020 WL 8620082, at *2 (S.D.N.Y. Dec. 7,
19
     2020) (collecting cases finding “a preference for allowing only those who had originally applied to
20
     be considered”). 4
21
22          As discussed below, Birmingham’s appointment as the new Lead Plaintiff will also benefit

23
24   3
       LIFO is the prevailing share accounting methodology utilized by courts in the Ninth Circuit when
     determining a lead plaintiff movant’s estimated loss. See Bodri v. Gopro, Inc., No. 16-cv-00232-
25   JST, 2016 WL 1718217, at *3 (N.D. Cal. Oct. 7, 2019) (Tigar, J.).
     4
       Originally, eight Class members moved for Lead Plaintiff appointment. ECF Nos. 17, 19, 22, 26,
26   32, 35, 37, 47. One movant withdrew its motion prior to the Court’s decision [ECF No. 58], and
     three others filed notices of non-oppositions to other motions. ECF Nos. 56, 67, 84. Birmingham,
27   which had the largest loss of the two institutional movants, filed a notice stating that while other
     movants had larger losses, it was ready and willing to serve as Lead Plaintiff if the other movants
28   were found inadequate or incapable of representing the Class. ECF No. 66. The remaining three
     movants were individual investors, one of whom the Court selected as Lead Plaintiff. ECF No. 87.
                                                                                      BIRMINGHAM’S MOTION
                                                   6                      FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                   CASE NO. 3:19-CV-01651-WHO
     Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 11 of 17



1    and provide continuity for the Class. Birmingham and its proposed Lead Counsel, Saxena White,
2    are highly experienced in leading securities class actions, and are familiar with the claims,
3
     allegations, and the Court’s dispositive rulings in the case. Birmingham is aware of the progress
4
     made by the original Lead Plaintiff, and the significant work that remains to be done in bringing
5
     the case to a successful resolution for the Class. Birmingham is an experienced lead plaintiff with
6
7    a track record of success serving in such capacity, and is ready, willing, and able to serve as the

8    new Lead Plaintiff, act in a representative capacity, and provide continuity of leadership for the

9    Class.
10
                     2.      Birmingham Satisfies the Requirements of Rule 23
11
              In addition to possessing the largest financial interest in the litigation, Birmingham also
12
     satisfies the applicable requirements of Rule 23.        15 U.S.C. §78u-4(a)(3)(B)(iii)(I)(cc); see
13
14   Cavanaugh, 306 F.3d at 732. Rule 23(a) provides that a party may serve as a class representative

15   if: “(1) the class is so numerous that joinder of all members is impracticable; (2) there are questions

16   of law or fact common to the class; (3) the claims or defenses of the representative parties are
17   typical of the claims or defenses of the class; and (4) the representative parties will fairly and
18
     adequately protect the interests of the class.” When assessing a potential lead plaintiff, only Rule
19
     23(a)’s typicality and adequacy requirements are relevant. See Hessefort v. Super Micro Computer,
20
     Inc, 317 F. Supp. 3d 1056, 1060-61 (N.D. Cal. May 25, 2018) (Tigar, J.). Once a movant has
21
22   demonstrated that it has the largest financial interest, it need only make a prima facie showing of

23   its typicality and adequacy. Cavanaugh, 306 F.3d at 730-32.
24                                  i.    Birmingham’s Claims are Typical
25            Under Rule 23(a)(3), the claims or defenses of the representative parties must be typical of

26   those of the class. “In determining whether typicality is satisfied, a Court inquires ‘whether other
27   members have the same or similar injury, whether the action is based on conduct which is not
28
     unique to the named plaintiffs, and whether other class members have been injured by the same
                                                                                        BIRMINGHAM’S MOTION
                                                    7                       FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                     CASE NO. 3:19-CV-01651-WHO
     Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 12 of 17



1    course of conduct.’” City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc.,
2    No. 12-cv-06039-LHK, 2013 WL 2368059, at *4 (N.D. Cal. May 29, 2013) (Koh, J.). Typicality
3
     does not require that there be no factual differences between the class representatives and the class
4
     members; rather, it is the generalized nature of the claims asserted that determines whether the class
5
     representatives are typical. See In re Wrap Technologies Sec. Ex. Litig., No. 20-cv-8760-DMG,
6
7    2021 WL 71433, at *3 (N.D. Cal. Jan. 7, 2021) (Gee, J.) (citing Hanlon v. Chrysler Corp., 150 F.3d

8    1011, 1020 (9th Cir. 1998) (finding that “representative claims are ‘typical’ if they are reasonably

9    co-extensive with those of absent class members; they need not be substantially identical”).
10          Here, Birmingham satisfies the typicality requirement. Like all other Class members,
11
     Birmingham: (1) purchased Nutanix Common Stock during the Class Period; (2) at prices allegedly
12
     artificially inflated by Defendants’ materially false and misleading statements and/or omissions;
13
     and (3) suffered damages when corrective disclosures removed the inflation caused by Defendants’
14
15   conduct, causing the price of Nutanix shares to fall. These shared claims, which are based on the

16   same legal theory and arise from the same events and course of conduct as the Class claims, satisfy
17   the typicality requirements of Rule 23(a)(3). See Wrap Technologies, 2021 WL 71433, at *3. As
18
     such, Birmingham’s claims are typical of the Class’s claims.
19
                                    ii.   Birmingham Satisfies the Adequacy Requirement
20
            Birmingham likewise satisfies the adequacy requirement of Rule 23. Under Rule 23(a)(4),
21
     the representative party must “fairly and adequately protect the interests of the class.” Fed. R. Civ.
22
     P. 23(a)(4). “The test for adequacy is whether the class representative and [its] counsel ‘have any
23
     conflicts of interest with other class members’ and whether the class representative and [its] counsel
24
25   will ‘prosecute the action vigorously on behalf of the class.’” Align Tech., 2013 WL 2368059, at

26   *4; Wong v. Arlo Techs., Inc., No. 19-cv-372-BLF, 2019 WL 2010706, at *8 (N.D. Cal. May 6,
27   2019) (Freeman, J.).
28
            Here, Birmingham’s interests are aligned with those of the other Class members and are not
                                                                                       BIRMINGHAM’S MOTION
                                                    8                      FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                    CASE NO. 3:19-CV-01651-WHO
     Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 13 of 17



1    antagonistic in any way. Nor are there any facts to suggest an actual or potential conflict of interest
2    between Birmingham and the other Class members. In fact, Birmingham is precisely the type of
3
     representative plaintiff that Congress envisioned when it enacted the lead plaintiff provisions of the
4
     PSLRA.
5
                    3.      Birmingham is Precisely The Type of Lead Plaintiff
6                           Congress Envisioned When It Enacted the PSLRA
7           In addition to satisfying the PSLRA’s lead plaintiff provisions and the requirements of Rule
8    23, Birmingham is the paradigmatic Lead Plaintiff envisioned by Congress in its enactment of the
9
     PSLRA – a sophisticated institutional investor with a substantial financial interest in the litigation
10
     and the resources, experience, and incentive to vigorously represent the Class and oversee Lead
11
     Counsel’s prosecution of the case against Defendants. See S. Rep. No. 104-98, at 11 (1995),
12
13   reprinted in 1995 U.S.C.C.A.N. 679, 690 (“The committee intends to increase the likelihood that

14   institutional investors will serve as lead plaintiffs ….”); H.R. Conf. Rep. No. 104-369, at 34 (1995),

15   reprinted in 1995 U.S.C.C.A.N. 730, 733 (1995) (explaining that “increasing the role of
16   institutional investors in class action will ultimately benefit shareholders and assist courts by
17
     improving the quality of representation in securities class actions”); see In re Extreme Networks
18
     Inc. Sec. Litig., No. 15-cv-04883-BLF, 2016 WL 3519283, at *6 (N.D. Cal. June 28, 2016)
19
     (Freeman, J.) (noting that “Congress sought to increase the participation of institutional investors
20
21   in prosecuting securities cases” through the PSLRA).

22          Birmingham is a public pension system organized for the benefit of approximately 7,300
23   members that include current and retired employees of civil service employees, elected officials,
24
     and appointed employees in the City of Birmingham, Alabama. Birmingham manages over $1
25
     billion in assets for its members and has significant prior experience serving as lead or co-lead
26
     plaintiff in securities and shareholder litigation, including with Saxena White serving as its counsel.
27
28          For instance, Birmingham and Saxena White recently achieved a historic shareholder

                                                                                        BIRMINGHAM’S MOTION
                                                    9                       FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                     CASE NO. 3:19-CV-01651-WHO
     Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 14 of 17



1    derivative recovery in this District in a high-profile case involving Wells Fargo, which included a
2    $240 million cash payment—the largest insurer-funded monetary recovery in a derivative
3
     settlement in history—as well as meaningful corporate governance reforms. See In re Wells Fargo
4
     & Co. S’holder Derivative Litig., No. 4:16-cv-05541-JST (N.D. Cal.). Birmingham, as lead or co-
5
     lead plaintiff, and Saxena White, as lead or co-lead counsel, have also successfully prosecuted a
6
7    number of securities class actions together in courts throughout the country. See Keippel v. Health

8    Insurance Innovations, Inc., No. 8:19-cv-00421-WFJ (M.D. Fla.) ($11 million settlement, pending

9    final approval); Westchester Putnam Ctys. Heavy & Highway Laborers Local 60 Benefit Funds v.
10   Brixmor Prop. Grp., Inc., No. 1:16-cv-02400 (AT)(SN) (S.D.N.Y.) ($28 million settlement).
11
     Birmingham has also successfully overseen the prosecution of securities class actions by other law
12
     firms. See In re BHP Billiton Ltd. Sec. Litig., No. 1:16-cv-01445-NRB (S.D.N.Y.) ($50 million
13
     recovery); In re BRF S.A. Sec. Litig., No. 1:18-cv-02213-PKC (S.D.N.Y.) ($40 million recovery);
14
15   City of Birmingham Ret. & Relief Sys. v. S.A.C. Capital Advisors, L.P., et al., No. 13 Civ. 2459

16   (VM)(KNF) ($10 million recovery).
17          Thus, Birmingham, in addition to having the largest financial interest, and satisfying the
18
     typicality and adequacy requirements of Rule 23 of, is the paradigmatic Lead Plaintiff contemplated
19
     by the PSLRA.
20
            B.      The Court Should Approve Birmingham’s Selection Of Counsel
21
            The Court should approve Birmingham’s selection of Saxena White to serve as Lead
22
     Counsel for the Class. Pursuant to the PSLRA, a movant must, subject to Court approval, select
23
     and retain counsel to represent the class it seeks to represent, and the Court should not disturb the
24
25   Lead Plaintiff’s choice of counsel unless it is necessary to “protect the interests of the class.” 15

26   U.S.C. § 78u-4(a)(3)(B)(iii)(II)(aa); see Cavanaugh, 306 F.3d at 734.
27          Here, Birmingham has selected Saxena White as proposed Lead Counsel to represent the
28
     Class. As set forth in its firm resume, Saxena White has extensive experience prosecuting complex
                                                                                      BIRMINGHAM’S MOTION
                                                   10                     FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                   CASE NO. 3:19-CV-01651-WHO
     Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 15 of 17



1    litigation on behalf of aggrieved shareholders. See Kaplan Decl., Ex. C. For example, Saxena
2    White, acting as Co-Lead Counsel, recently secured a $210 million recovery for the investor class
3
     in In re Wilmington Trust Securities Litigation, No. 10-cv-00990-ER (D. Del.), which represented
4
     the second-largest securities class action recovery in Delaware history. Saxena White’s track record
5
     serving as lead or co-lead counsel in securities litigation also includes the $73 million recovery in
6
7    In re Rayonier Inc. Sec. Litig., No. 3:14-cv-1395-TJCJBT (M.D. Fla.); the $53 million recovery in

8    Central Laborers’ Pension Fund v. SIRVA, Inc., No. 04 C 7644 (N.D. Ill.); the $50 million recovery

9    in In re HD Supply Holdings, Inc. Sec. Litig., No. 1:17-CV-02587-ELR (N.D. Ga.); the $37.5
10   million recovery in City Pension Fund for Firefighters and Officers in the City of Miami Beach v.
11
     Aracruz Celulose, S.A., No. 1:08-cv-23317-JAL (S.D. Fla.); the $135 million recovery in Peace
12
     Officers Annuity and Benefit Fund of Georgia v. DaVita Inc. et al, No. 1:17-cv-00304-WJM (D.
13
     Colo.) (pending final approval); and, most recently, the $25 million recovery in Plymouth County
14
15   Retirement System v. GTT Communications, Inc. et al., No. 1:19-cv-00982-CMH (E.D. Va.)

16   (pending final approval). Further, within the Ninth Circuit, Saxena White, recently achieved a $28
17   million recovery for the investor class in Milbeck v. TrueCar, Inc., No. 2:18-cv-02612-AGR (C.D.
18
     Cal.), and the firm is currently serving as Co-Lead Counsel in In re Merit Medical Systems, Inc.
19
     Sec. Litig., No. 8:19-cv-02326-DOC (C.D. Cal.).
20
            By approving Birmingham’s choice of Lead Counsel, this Court will also advance the
21
22   important goal of increasing diversity among class counsel, so that the attorneys leading the case

23   “reflect the diversity of the proposed national class.” In re Robinhood Outage Litig., No. 20-cv-

24   01626-JD, ECF No. 59, at *3 (N.D. Cal. July 14, 2020) (Donato, J.); see also In re Gildan
25   Activewear Inc. Sec. Litig., No. 1:08-cv-05048-HB, 2010 U.S. Dist. LEXIS 140619, at *3
26
     (S.D.N.Y. Sept. 20, 2010) (because “proposed class includes thousands of participants, both male
27
     and female, arguably from diverse backgrounds, . . . it is therefore important to all concerned that
28
                                                                                      BIRMINGHAM’S MOTION
                                                   11                     FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                   CASE NO. 3:19-CV-01651-WHO
     Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 16 of 17



1    there is evidence of diversity, in terms of race and gender, in the class counsel I appoint.”). Saxena
2    White is the only federally certified woman- and minority-owned firm specializing in representing
3
     institutional investors as plaintiffs in securities litigation, and the firm is committed to diversity not
4
     only in the courtroom but also in the community. See Kaplan Decl., Ex. C. Recently, Saxena White
5
     was selected by the Chief Judge of the Northern District of Ohio as Co-Lead Counsel in an
6
7    important shareholder derivative action involving a corruption and bribery scheme, not only for its

8    “impressive” and “considerable track record[] of successfully prosecuting shareholder derivative

9    actions,” but also for its “diverse team” that “best reflects the plaintiffs’ diversity and is best suited
10   to act on their behalf.” Bloom v. Anderson, No. 2:20-CV-04534, 2020 WL 6710429, at *9 (S.D.
11
     Ohio Nov. 16, 2020).
12
             Accordingly, this Court should appoint Birmingham as Lead Plaintiff and approve its
13
     selection of Saxena White as Lead Counsel for the Class.
14
15   III.    CONCLUSION
             For the foregoing reasons, Birmingham respectfully requests that this Court: (1) appoint
16
17   Birmingham as Lead Plaintiff; (2) approve its selection of Saxena White to serve as Lead Counsel

18   for the Class; and (3) grant such other and further relief as the Court may deem just and proper.

19   Dated: March 22, 2021
20                                                   Respectfully submitted,
21
                                                     SAXENA WHITE P.A.
22
                                                     /s/ David R. Kaplan
23                                                   David R Kaplan (SBN 230144)
                                                     dkaplan@saxenawhite.com
24                                                   12750 High Bluff Drive, Suite 475
                                                     San Diego, CA 92130
25
                                                     Telephone: (858) 997-0860
26                                                   Facsimile: (858) 369-0096

27                                                   Maya Saxena
                                                     msaxena@saxenawhite.com
28                                                   7777 Glades Road, Suite 300
                                                                                          BIRMINGHAM’S MOTION
                                                     12                       FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                                       CASE NO. 3:19-CV-01651-WHO
     Case 3:19-cv-01651-WHO Document 174 Filed 03/22/21 Page 17 of 17



1                                      Boca Raton, FL 33434
                                       Telephone: (561) 394-3399
2                                      Facsimile: (561) 394-3382
3
                                       Steven B. Singer
4                                      Kyla Grant
                                       ssinger@saxenawhite.com
5                                      kgrant@saxenawhite.com
                                       10 Bank Street, 8th Floor
6                                      White Plains, New York 10606
7                                      Telephone: (914) 437-8551
                                       Facsimile: (888) 216-2220
8
                                       Counsel for Proposed Lead Plaintiff City of
9                                      Birmingham Retirement and Relief System and
                                       Proposed Lead Counsel for the Class
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       BIRMINGHAM’S MOTION
                                       13                  FOR APPOINTMENT AS LEAD PLAINTIFF
                                                                    CASE NO. 3:19-CV-01651-WHO
